PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15221182
Filing Date: 7-26-2018
Appellants: Jacob A. Nunley et al.



__________________
Steven G. Parmelee (28,790)
For Appellants



EXAMINER’S ANSWER


This is in response to the appeal brief filed 10-13-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants present the same arguments for all claims. See generally Appeal Br. “Since the claims are not separately argued, they all stand or fall together.” In re Kaslow, 707 F.2d 1366, 1376 (Fed. Cir. 1983). The Examiner addresses all claims together and all claims stand or fall with claim 1.

Appellants draw a parallel between McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016), 837 F.3d 1299 and the pending claims. Particularly, Appellants write:
“[T]he present application []depends upon a rules-based approach where those rules are dissimilar to what prevailed in the prior art[,] and then subsequently accessing those rules to generate a similarity coefficient that is used to determine whether to approve or decline an attempted firearm purchase.” Appeal Brief at 15.

But the Federal Circuit did not base its determination that the claim in McRO was patent eligible merely on the specificity of the claimed animation scheme. Instead, the court determined that the claim there at issue was patent-eligible because, when considered as a whole, the claim was directed to a technological improvement over existing, manual 3-D animation techniques and used limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice. See McRO, 837 F.3d at 1316. In particular, the Federal Circuit found that the claimed rules allow computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators. Id. at 1313. Appellants have not identified any analogous improvement here that is attributable to the claimed invention. Streamlining the process of providing approval or denial of a  firearms purchase  may well improve a business process, but the Examiner is not persuaded that it achieves an improved technological result, particularly where, as here, there is no indication that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components as tools operating in their normal, routine, and ordinary capacity. The Examiner therefore is not persuaded that McRO is sufficiently analogous to control the outcome here.

Appellants, further contend that the Examiner erred in characterizing the invention as a mental process. Appeal Brief at 16. Appellants state:
“Firearms transactions number annually in the millions, and those skilled in the art know that the goal is to make a corresponding background-based approval decision essentially instantaneously’. Clearly, given these numbers and goals, there is no basis for concluding that the claimed activity can be carried out by the human mind in any practical sense.” Id.

Although the steps recited in Appellants’ claims may be performed in real-time, faster or more efficiently with the recited “servers” and “point-of-sale” terminals, the examiner finds that this resultant increase in speed/efficiency comes from general purpose hardware, not the instant claims themselves. FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) ("While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself."); OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) ("relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible").

Furthermore, the claim limitations, given the broadest reasonable interpretation, cover a mental process because they recite a process that is performed in the human mind, but for the recitation of generic computer components. The Examiner clearly identified elements of the claim that represent mental processes, including receiving and normalizing address data, generating a similarity coefficient, comparing that coefficient to a threshold value, and finally approving or denying the sale.

“Mental processes” include acts that people can perform in their mind or using pen and paper, even if the claim recites that a generic computer component performs the acts. See MPEP § 2106.04(a)(2)(III)(C); 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”). Appellants provide insufficient objective evidence or persuasive argument to support the position that the identified limitations of claim 1 cannot be performed in the human mind or using pen and paper.

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Appellants. To the extent Appellants have not advanced separate, substantive arguments for particular claims, or other issues, the Examiner deems such arguments waived. 37 C.F.R. §41.37(c)(1)(iv).

Respectfully submitted,
/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691


Conferees:

/BENNETT M SIGMOND/   Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                     
/ALEXANDER G KALINOWSKI/   Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.